DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/22/2020, 1/14/2021 and 2/16/2021 are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a) In Claim 1, “at least one user computing device including one or more sensors and storing instructions that when executed cause the computing device to … capture by a first user computing device … first sensor data … capture … second sensor data …” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “computing device” is interpreted to be a device with a processor, display screen and sensors, such as a smart phone, tablet computer etc. storing instructions/ algorithms for capturing first sensor data in a first vehicle trip and second sensor data in a second vehicle trip as per the specification ([0062, 0236-0239]; Fig. 1C, Fig. 14)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The prior art Khoury (US 2017/0255966 A1) discloses receiving first sensor data captured by the first user computing device using one or more sensors during a first trip in a vehicle, analyzing the sensor data to identify an end location of the first trip, and updating user-specific listing of trip-end locations. Furthermore, Khoury discloses, after updating the listing of trip end locations, receiving second sensor data captured by the first user computing device using the one or more sensors. Furthermore, Khoury discloses based on the distance between the end location of the first vehicle trip and the start location of the second vehicle trip, generate driver-detection data indicative of whether the user of the first user computing device is a driver of Page 2 of 19Application No.: 16/028,927the vehicle during the second vehicle trip or a passenger of the vehicle during the second vehicle trip. The detection indicates the user of the first user computing device is a driver of a vehicle during the second vehicle trip when the distance between the end location of the first vehicle trip and the start location of the second vehicle trip does not exceed a user-specific distance threshold, and the detection indicates the first user computing device is a passenger when this distance exceeds the user-specific distance threshold. Furthermore, Khoury discloses generating a notification indicative of whether the first user computing device is a driver or a passenger during the second vehicle trip and sending that notification to the first user computing device which prompts the user to confirm whether they are a driver or passenger during the second trip in the vehicle. 
The prior art Zheng et al. (“Understanding Transportation Modes Based on GPS data for Web Applications”) teaches that user-specific distance thresholds that determine change in transportation mode, such as the one used in Khoury (which is used to determine whether the user is a driver or passenger in a second trip) may be learned by the computing platform based on information indicating end points of multiple previous trips taken by the user of the first user computing device and .
Khoury and Zheng et al. fail to teach wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: update the user-specific distance threshold based on a response from the first user computing device confirming whether the user of the first user computing device was a driver during the second vehicle trip or a passenger during the second vehicle trip. In other words, the combination fails to teach that the user-specific distance threshold for making a determination of whether the user is a driver or passenger in a second vehicle trip can be updated based on a confirmation received from the first user computing device. It is noted that the above limitations as they are integrated into the rest of the claims are not taught by the prior art. 
6.	The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
7.	Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.  
8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        cou